Citation Nr: 0620122	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.  

2.  Entitlement to an initial rating in excess of 10 percent 
disabling prior to February 15, 2005 for arteriosclerotic 
heart disease.  

3.  Entitlement to a rating in excess of 30 percent disabling 
as of February 15, 2005 for arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in No. 
Little Rock, Arkansas, which denied service connection for 
diabetic retinopathy, and from a September 2002 rating 
decision which granted service connection for 
arteriosclerotic heart disease and assigned an initial 10 
percent rating.  

The Board remanded these issues for further development in a 
November 2004 decision that disposed of other claims on 
appeal.  

While the appeal was on remand status, the RO granted a 30 
percent rating for the arteriosclerotic heart disease, 
effective February 15, 2005, in a November 2005 rating.  The 
10 percent initial rating remained in effect prior to 
February 15, 2005.  

This matter is now returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have a diabetic retinopathy, and 
there is no competent medical evidence linking any other eye 
disorder to active service or to a service connected 
disability.  

2.  From initial entitlement and prior to February 15, 2005, 
the veteran's service connected arteriosclerotic heart 
disease is shown to result in a workload of maximum metabolic 
equivalents (METS) at 7.94, with no evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.

3.  As of February 15, 2005, the veteran's service connected 
arteriosclerotic heart disease is shown to result in a 
workload of maximum METS of 5.44 and 5.13, but with no 
evidence of left ventricular dysfunction, nor any episodes of 
acute congestive heart failure in the past year.  


CONCLUSIONS OF LAW

1.  An eye disability is not due to service-connected 
diabetes, nor was it incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2005).

2.  Prior to February 15, 2005, the criteria for an initial 
rating in excess of 10 percent disabling for arteriosclerotic 
heart disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, (2005); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (2005).

3.  After February 15, 2005, the criteria for a rating in 
excess of 30 percent disabling for arteriosclerotic heart 
disease are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, (2005); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claims were received in 
June 2001 and March 2002.  After adjudicating the eye issue 
in July 2002 and the heart issue in September 2002, the RO 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased initial 
rating in a January 2005 AMC letter.  In the January 2005 
letter, the veteran was told of the requirements for an 
increased rating, of the reasons for the denial of his claim, 
of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
The duty to assist letter and the supplemental statement of 
the case issued in December 2005 specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The October 
and November 2005 VA examinations provide an adequate 
assessment of the veteran's condition based on examination of 
the veteran and review of the record.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since an increased initial and 
staged rating is being denied for arteriosclerotic heart 
disease, the failure to send such a letter is harmless error.  
Regarding the service connection claim for diabetic 
retinopathy, although the veteran was not provided such a 
notice, since service connection is being denied, no 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-
87; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability. 38 C.F.R. § 3.310 (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran's January 1967 entrance examination revealed the 
veteran's eyes were normal, although corrected from 20/200 to 
20/25 on the right and from 20/50 corrected to 20/20 on the 
left.  A June 1968 optometry record yielded a diagnosis of 
anisometropia and a prescription of corrective lenses was 
given.  The ophthalmoscopy and external examination was 
within normal limits.  A January 1969 treatment record noted 
complaints of headaches and his eyes hurting, with a 
diagnosis of sinus congestion.  His July 1969 separation 
examination revealed that his eyes were normal, with both 
eyes corrected to 20/20 by corrective lenses.  There is no 
evidence of a retinopathy or other eye disorder other than 
refractive error shown in the service medical records.  

Under 38 C.F.R. § 3.303(c) (2005) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.

Eye problems are not shown until June 1995, when the veteran 
was seen for the vision in his right eye having suddenly 
blurred 1 or 2 weeks earlier, and had remained that way ever 
since.  He was noted to have hypertension.  The diagnosis was 
branch retinal vein occlusion (BRVO).  Another June 1995 
record addressed problems with a hypertensive crisis, in 
which he was evaluated by optometry, who found his blood 
pressure to be at a hypertensive crisis level.  Optometry 
revealed hemorrhages most likely due to his hypertensive 
crisis in the eye that were interfering with his vision.  In 
August 1995, his problems included hypertension, peripheral 
vascular disease and retinopathy, although he said his vision 
was improving and his eye was no longer an issue.  Another 
August 1995 record indicated that his eyes were okay as long 
as he used eye drops.  He was assessed in December 1995 with 
peripheral vascular disease associated with hypertension and 
retinopathy.  Other records from August through October 1995 
continued to diagnose ischemic BRVO.  A February 1996 record 
indicated that his eyes were improving, with 60 to 70 percent 
of his vision regained and distortion going away.  He was 
assessed with retinopathy decreased vision of the right eye.  

Private treatment records throughout the 1990's also revealed 
treatment for diabetes, for which service connection is in 
effect.  Among the complications he was at risk for from 
diabetes included retinopathy, as noted in a January 1999 
laboratory record.  

In April 2002 the veteran underwent a VA eye examination for 
complaints of diabetic retinopathy.  He was noted to have had 
type II diabetes for 4 years.  After examination, the 
diagnosis was no diabetic retinopathy.  Also diagnosed was 
refractive error.

Private clinical records indicate in July 2002 the veteran 
was treated for a sinus infection, with his right eye red and 
swollen, with greenish discharge.  In August 2003, he was 
seen for a hay fever shot, and his eyes were watery and 
erythematous.  A specific eye examination in August 2003 
diagnosed the following: 1. diabetic retinopathy, 2. glaucoma 
suspected.  He was also assessed with retinal hemorrhages.  
Also diagnosed was hyperopia, astigmatism, presbyopia of the 
right eye and myopia, astigmatism and presbyopia of the left 
eye.  In November 2003, he was diagnosed with glaucoma 
suspected and borderline MAC edema, left eye.  A November 
2003 doctor's report to the veteran regarding his eyes gave 
an impression of glaucoma suspect with level 1 defects in the 
left eye, level 2 defects in the right eye and borderlines 
macular edema in the left eye.  

Additional private records include a February 2004 eye 
examination for intraocular pressures.  The impression was 
glaucoma suspect and borderline MAC edema left eye and UF 
defects present, but not specific for glaucoma in the right 
eye.  A February 2004 doctor's report to the veteran told him 
that his eye pressures were within normal limits in both 
eyes, and advised him that glaucoma is a progression that 
must be monitored over time. 

In October 2005, the veteran underwent a VA eye examination.  
At that time, a history of diabetes mellitus times seven 
years was indicated.  Following the examination, the 
diagnosis was as follows:  1.  Anisometropia and 2.  No 
diabetic retinopathy.  

Review of the record reveals that there is no evidence of an 
eye disability for VA purposes having manifested in service 
and the VA examinations from April 2002 and the most recent 
VA examination of October 2005 found that there is no 
diabetic retinopathy.  The findings from the VA compensation 
and pension examinations outweigh the findings of diabetic 
retinopathy shown on an August 2003 private eye examination, 
particularly where the evidence reflects that the claims file 
was made available to the examiner prior to the examination 
in October 2005.  There is also no medical nexus between any 
eye disability shown after service and active service.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetic retinopathy, and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107; Gilbert, supra.

III. Increased Initial Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

In this case, the veteran filed his claim for service 
connection for a heart disorder as secondary to diabetes in 
March 2002.  His original claim for service connection for 
diabetes was dated in June 2001 with service connection 
granted in July 2002 for diabetes.  In September 2002, the RO 
granted service connection for nonocclusive arteriosclerotic 
heart disease as secondary to diabetes and assigned an 
initial 10 percent rating, effective in June 2001, the date 
of the original claim for diabetes.  The 10 percent rating 
remained in effect prior to February 15, 2005, under 
38 C.F.R. § 4.104, Diagnostic Code 7005, for arteriosclerotic 
heart disease (coronary artery disease).  

The evidence prior to February 15, 2005 reflects that up 
until that date, his cardiovascular symptoms from his 
arteriosclerotic heart disease were no more than 10 percent 
disabling, which under Diagnostic Code 7005, is warranted 
when a workload of greater than 7 METS but not greater than 
10 METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or when continuous medication is required.  A 30 
percent rating is warranted for documented coronary artery 
disease when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  
Prior to February 15, 2005, the evidence fails to show 
symptoms that meet this criteria for a 30 percent rating.  

The records reflect that he was first diagnosed with coronary 
artery disease (CAD) in June 1998, after he had a cardiac 
workup including heart catheterization for complaints of new 
onset dyspnea on exertion, fatigability and pressure like 
sensation in his chest.  Although diagnosed with CAD, cardiac 
testing in June 1998 revealed him to have normal left 
ejection fractions of 64 percent on Cardiolite test and 76 
percent on heart catheterization.  There was no evidence of 
mitral valve prolapse or regurgitation and his left 
ventricular (LV) function was normal.  Heart X-ray done in 
June 1998 revealed no active cardiac disease.  He was able to 
walk for 9 minutes before stopping due to fatigue without 
chest pain and was able to reach 95 percent of predicted 
maximum heart rate level for his age.  The June 1998 hospital 
report assessed him with diffuse coronary artery ectasia, non 
obstructing atheromatous plaque with normal LV function.  

Private treatment records from 1999 through 2001 do not 
indicate that a rating in excess of 10 percent disabling is 
warranted for the CAD.  A January 1999 record noted that he 
had some mild CAD on heart catheterization that could be 
treated with diet and exercise.  In January 2000, he was said 
to be doing "extremely well" with his heart at regular rate 
and rhythm and his lungs clear.  In February 2000, he was 
treated for sinusitis, with his heart again shown to be of 
regular rate and rhythm.  A June 2000 chest X ray revealed 
the heart to be within normal limits in size and the 
pulmonary vascularity to be normal.  There was minimal 
subsegmental atelectasis in the left lung base.  Otherwise 
the records from 1999 through 2001 primarily dealt with other 
medical complaints besides CAD.  He also carried a diagnosis 
of hypertension.  

The report of an April 2002 VA examination for muscle injury 
gave a history of the veteran being treated in 1998 for being 
very short winded, with an electrocardiogram (ECG) having 
shown a partial occlusion of several vessels.  He was told by 
a cardiologist that he could treat this with exercise and 
this had been done.  There was no follow up except by his 
family doctor and no repeat angiograms.  No surgery has ever 
been required.  His exercise tolerance was said to be much 
improved, and there was no angina.  He took no heart 
medications.  The diagnoses included CAD, as described above.  
The heart test for METS would be obtained.  

The report of an August 2002 VA cardiac examination gave a 
history of the veteran having been diagnosed with diabetes on 
examination in 1998, and hypertension around 1979 to 1981.  
He was diagnosed with heart disease in 1998.  He was unable 
to exercise secondary to recent knee surgery.  He had a 
physical in July 2002 with abnormal ECG.  He had a 30 percent 
ostial lesion of the left main, LAD 25 percent stenosis, 
right coronary artery 25 percent stenosis and no angina.  A 
cardiac physical examination revealed a blood pressure of 
170/80, rhythm regular with no murmurs, clicks or 
arrhythmias.  The diagnosis was nonocclusive arteriosclerotic 
heart disease.  Type II diabetes and hypertension were also 
diagnosed.  The examiner opined that the arteriosclerotic 
heart disease was related to diabetes, but that his essential 
hypertension was not related to diabetes.  A September 2002 
pulmonary function test gave the veteran's maximum METS at 
7.94.  These findings, particularly the METS recorded, fall 
well within the criteria for a 10 percent rating, with no 
indication that the next higher rating of 30 percent is 
warranted.  

Private treatment records from 2002 through 2003 provide 
little information regarding the veteran's CAD symptoms, and 
the available information does not suggest that a rating in 
excess of 10 percent disabling is warranted.  Pulmonary 
function tests from July 2002 revealed a normal spirometry 
diagnosed as a mild obstructive pattern, but did not give the 
METS.  An August 2002 follow up of heart catheterization 
revealed that he had 30 percent occlusion of 2 vessels.  

The report of a January 2005 VA cardiovascular examination 
revealed that the veteran denied angina.  He did complain of 
fatigue occasionally, even at rest.  He was noted to walk 5 
miles 4 times a week for his job.  He had no history of 
myocardial infarction (MI), but did develop fatigue in 1998 
and was diagnosed with CAD with less than 40 percent 
blockages on catheterization.  An August 2002 catheterization 
revealed blockages of 30 percent, 20 percent, 10 percent and 
15 percent, but the veteran did not know which arteries 
corresponded with the blockages.  He had never undergone 
surgeries such as bypass or stenting.  He was on no new heart 
medicine but did take medications for hypertension.  He lost 
no time from his job in the past year.  On physical 
examination, his lungs were clear.  His heart had regular 
rate and rhythm without murmurs, rubs or thrills.  There was 
no pedal edema noted.  His peripheral pulses were 2+.  The 
diagnosis was arteriosclerotic heart disease per cardiac 
testing, with METS testing pending.  The findings from this 
examination, which at this point did not include METS 
testing, failed to reveal cardiac pathology that would be 30 
percent disabling under Diagnostic Code 7005.

Based on a review of the evidence, the Board finds that the 
evidence does not support an initial rating in excess of 10 
percent rating prior to February 15, 2005.  The Board now 
turns to whether a rating in excess of 30 percent is 
warranted as of that date.  A 60 percent rating is warranted 
when there is documented coronary artery disease resulting in 
more than one episode of acute congestive heart failure in 
the past year; or, workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2005).

Although February 15, 2005 is the effective date for a 30 
percent rating assigned by the RO based on findings from a 
February 2005 pulmonary function test which now revealed a 
5.44 maximum METS, the date of the test was actually February 
17, 2005, not February 15, 2005.  This was the first time the 
METS fell within the range between 5 and 7 METS, as 
contemplated by a 30 percent rating under Diagnostic Code 
7005.  However, this score clearly does not fall within the 
criteria for a 60 percent rating as it is not below 5 METS.  

Likewise the findings from the most recent VA examination of 
October 2005 do not reflect that a rating in excess of 30 
percent is warranted as of February 15, 2005.  Again the 
history included no surgery for stenting or other heart 
surgery.  His current complaints were of infrequent 
exertional chest pain only with climbing inclines and 
relieved by rest.  He denied any episodes of congestive heart 
failure, arrythmia, syncope, presyncope or history of LV 
dysfunction.  He had good exercise tolerance and was able to 
walk 5 miles on flat terrain prior to the onset of dyspnea.  
His heart condition was currently maintained with 
medications.  On physical examination, his cardiac 
examination was normal.  His point of maximal impulse (PMI) 
was non palpable.  His vital signs were stable and his lungs 
were clear.  His extremities revealed no edema.  His pulses 
were 2+ and equal in both upper and lower extremities.  He 
was diagnosed with coronary artery disease, multifactorial as 
could be secondary to hypertension and diabetes mellitus.  A 
chest X-ray from March 2004 revealed a normal silhouette 
without enlargement of the heart.  The report of a November 
2005 pulmonary function test showed 5.13 METS, with the test 
terminated due to fatigue.  Again this finding of slightly 
over 5 METS clearly falls within the criteria for a 30 
percent, not a 60 percent rating.  Again the findings from 
the October 2005 examination do not reflect other findings 
such as LV dysfunction or more than one episode of heart 
failure the past year, that would warrant a 60 percent 
rating.  

For the reasons explained above, the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's arteriosclerotic heart disease, 
from the date of his claim prior to February15, 2005.  The 
Board also finds that as of February15, 2005, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for his arteriosclerotic heart disease.  
Fenderson, supra.  The Board has considered the benefit-of-
the-doubt doctrine with respect to this claim; however, as 
the preponderance of the evidence is against this claim, that 
doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetic retinopathy is denied.  

An initial rating in excess of 10 percent disabling prior to 
February 15, 2005 for arteriosclerotic heart disease is 
denied.  

A rating in excess of 30 percent disabling as of February 15, 
2005 for arteriosclerotic heart disease is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


